Name: 89/483/EEC: Commission Decision of 26 July 1989 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1989-08-12

 Avis juridique important|31989D048389/483/EEC: Commission Decision of 26 July 1989 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community Official Journal L 235 , 12/08/1989 P. 0035 - 0036*****COMMISSION DECISION of 26 July 1989 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community (89/483/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 4 (1) thereof, Whereas a list of establishments in Argentina, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 86/414/EEC (3), as last amended by Decision 89/151/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Argentina has revealed that the level of hygiene in one establishment was altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 86/414/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. (3) OJ No L 237, 23. 8. 1986, p. 36. (4) OJ No L 59, 2. 3. 1989, p. 27. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // 13 // Swift Armour SA Argentina // Rosario, Santa Fe // 16 // Santa Elena // Santa Elena, Entre RÃ ­os // 89 // Carcarana // Carcarana, Santa Fe // 249 // FrigorÃ ­fico Nelson // Nelson, Santa Fe // 1311 // Frymat Saicfa // Santa Fe, Santa Fe // 1352 // FrigorÃ ­fico Meatex SA // Alejandro Korn, Buenos Aires // 1373 // El Centenario // Venado Tuerto, Santa Fe // 1383 // Barreca Hnos // Vivorata, Buenos Aires // 1399 // FRIA // Casilda, Santa Fe // 1822 // Meatex // Villa Ballester, Buenos Aires // 1921 // San Telmo Saciafif // Mar del Plata, Buenos Aires // 1930 // Vizental y CÃ ­a Sacia // San JosÃ ©, Entre RÃ ­os // 1964 // Casasa SA // Dolores, Buenos Aires // 2052 // Matadero y FrigorÃ ­fico Antartico SAIC // GonzÃ ¡lez Catan, Buenos Aires // 2067 // CÃ ­a elaboradora de productos animales Saicagt // Pontevedra, Buenos Aires // // //